Citation Nr: 0518956	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to August 
1946.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an August 2002 decision by the RO in Hartford, 
Connecticut.
 
The veteran testified before an RO hearing officer in July 
2001 and January 2004.

A videoconference hearing before a member of the Board was 
requested and scheduled, however in June 2005, the veteran 
withdrew his request for a hearing. 


FINDINGS OF FACT

The veteran currently has Level II hearing loss in the right 
ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2003    
statement of the case, and March 2004and December 2004 
supplemental statements of the case.  He was furnished a VCAA 
letter in March 2005.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The July 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The Board notes that the VA has been 
unable to locate the report of an auditory brain response 
(ABR) conducted at a VA outpatient clinic in October 2003.  
The ABR is a diagnostic tool, used in certain situations to 
determine the etiology of hearing loss.  In the veteran's 
case service connection for bilateral hearing loss and 
tinnitus has been established.  The degree of severity of the 
hearing loss is determined by audiological findings.  During 
the course of his appeal VA audiological evaluations have 
been conducted.  There is no indication that the test results 
of these evaluations are unreliable.  Thus, the Board finds 
that additional development in this area is not warranted for 
the purpose of entering a decision in the veteran's current 
claim. 

The Board finds that the appellant was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served in active duty in the Navy from July 1943 
to August 1946, including service on the USS Mazama, an 
ammunition ship, when it was hit by an enemy torpedo.  

The veteran has submitted private audiological examination 
reports dated from 2000 to 2003.  In a January 2000 report, 
it was noted that bilateral hearing aids were ordered for the 
veteran.  In an August 2003 report, the examiner noted some 
changes to the left ear since February 2000.  All of the 
private audiological reports provided graphed and charted 
testing results.
 
In March 2000, the RO received a letter from the veteran's 
private physician.  The physician stated that in February 
2000, the veteran reported that he had difficulty hearing in 
background noise and that his hearing loss had been 
progressive as he had gotten older, but dated the onset of 
his hearing loss from his time as a Navy gunner in WWII in 
1943-1946.  The physician stated that a review of the 
veteran's audiogram demonstrated a sloping sensorineural 
hearing loss.  He had preserved hearing in the low 
frequencies and a dramatic fall-off in the high frequencies, 
especially in his right ear.  He had a speech reception 
threshold of 15 in both ears with good discrimination stores, 
normal acoustic reflexes and normal tympanograms. 

Audiometric testing performed in May 2000 at a VA outpatient 
clinic revealed that pure tone decibel thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
70
70
51.25
LEFT
15
35
65
65
45

The veteran's speech discrimination score on the Maryland CNC 
word list was 92 percent in the right ear and 88 percent in 
the left ear.  

In July 2001, at a Decision Review Officer (DRO) hearing at 
the RO in Hartford, Connecticut, the veteran testified that 
his primary duty when onboard ship and under combat was to 
man the gun.  They had no earplugs, no cotton, no helmets, no 
nothing.  After the Navy, he went to college and then went 
into the insurance industry where he was always in an office 
environment.  The veteran provided statements in which he 
asserted that as a result of the May 2000 VA medical 
examination he was fitted with hearing aids and his hearing 
since then, with the help of the aids, was much improved.  

At a July 2001 VA audiological examination, the veteran 
reported long-standing hearing loss bilaterally related to a 
history of noise exposure as a gunner in the Navy between 
1943-1946.  He denied otalgia, otorrhea, or dizziness.  The 
veteran said he had two VA issued hearing aids that were 
working well.  The examiner noted that the VA audiological 
evaluation from May 2000 revealed hearing within normal 
limits through 1.5k hertz followed by a moderate to severe 
sensorineural hearing loss in the right ear and hearing 
within normal limits through 1k hertz followed by a mild to 
severe sensorineural hearing loss in the left ear.  
Audiometric testing performed at the July 2001 VA examination 
revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
75
75
54
LEFT
15
35
65
70
46

The veteran's speech discrimination score on the Maryland CNC 
word list was 94 percent in the right ear and 94 percent in 
the left ear.  Immittance testing indicated normal, type A 
tympanograms bilaterally and acoustic reflexes were present 
at 500 hertz to 2k hertz for both ears.  The examiner 
diagnosed bilateral sensorineural hearing loss that was 
moderate to severe in the right ear and mild to severe in the 
left ear.

In an October 2001 VA ear disease examination report, the 
examiner assessed bilateral symmetric moderate to moderately 
severe high frequency sensorineural hearing loss starting at 
25,000 hertz.

VA outpatient records from April 2002 to September 2003 
reflect that the veteran was evaluated for various disorders, 
including yearly evaluation of his hearing aids which were 
noted to continue working well. 

In an August 2002 rating decision, the RO granted service 
connection, applying 38 U.S.C.A. § 1154(b) (West 2002), and 
awarded a noncompensable rating for bilateral high frequency 
sensorineural hearing loss.  The veteran appealed for a 
higher initial rating.

In an August 2003 letter, a J. H. P., M. D., stated that an 
audiogram demonstrated a symmetrical high-frequency 
sensorineural hearing loss.  The veteran had preservation of 
hearing in the low frequencies, then he had a dramatic drop 
off in both ears, descending into his speech frequencies.  At 
that time, the veteran was using bilateral amplification 
supplied by the VA system.  He had a speech reception 
threshold of 20 on the right, 25 on the left, with good 
discrimination scores in the 80 percent.  His acoustic 
reflexes were intact.  The physician stated that using the 
AMA formula, the veteran had a 17 percent disability on the 
left ear and a 23 percent disability on the right ear, and he 
has a combined disability of 18 percent.  The physician 
asserted that the disability rating the veteran received from 
the VA was zero, and that was inappropriate for the amount of 
loss that this gentleman had incurred while he served in our 
Navy during World War II. 

In January 2004 DRO veteran submitted an excerpt from a Naval 
Occupational Safety and Health Manual on a hearing 
conservation program and an excerpt from a March 2001 medical 
surveillance monthly report on noise-induced hearing loss 
among men, US Armed Forces, 1998-1999.  He also submitted a 
copy of a private audiological report, which was reference by 
Dr. P. in his August 2003 letter.
 
At a February 2004 VA audiological examination, the veteran 
reiterated prior assertions as to his loss of hearing and 
military service.  The examiner noted review of the veteran's 
prior audiological evaluations from May 2000 and July 2001. 
Audiometric testing performed in February 2004 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
50
75
75
55
LEFT
20
35
65
65
46

The veteran's speech discrimination score on the Maryland CNC 
word list was 84 percent in the right ear and 84 percent in 
the left ear.  The examiner diagnosed bilateral sensorineural 
hearing loss that was moderate to severe in the right ear 
above 1.5k hertz and mild to severe in the left ear above 1k 
hertz.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is considered when making disability evaluations.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

In the case of an original rating the Board must consider 
whether a higher compensable rating is warranted for any 
period since the effective date of service connection.  It 
must be determined whether the case warrants the assignment 
of separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered in 
conjunction with the clinical evidence and the appropriate 
rating criteria.

The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004). 

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. §§ 4.85, 4.86 (2004).

Additionally, 38 C.F.R. § 4.86 (2004), applies to exceptional 
patterns of hearing impairment.  When the pure tone 
thresholds in each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 hertz) is 55 decibels or more the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI-a, whichever results in the higher numeral, each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the pure tone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI-a 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2004).  In this case, the record does not reveal 
that the veteran has pure tone thresholds meeting either of 
those criteria.
 
The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this regard, the July 2001 VA audiological examination 
showed that the average decibel threshold for the frequencies 
of 1000, 2000, 3000, and 4000 hertz was 54 decibels for the 
right ear, with speech discrimination of 94 percent correct. 
The average decibel threshold for the left ear was 46 
decibels, with speech discrimination of 94 percent correct.  
Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing loss in the right ear, and Level I hearing 
loss in the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.

The February 2004 VA audiological examination showed that the 
average decibel threshold for the frequencies of 1000, 2000, 
3000, and 4000 hertz was 55 decibels for the right ear, with 
speech discrimination of 84 percent correct.  The average 
decibel threshold for the left ear was 46 decibels, with 
speech discrimination of 84 percent correct.  Under Table VI 
of 38 C.F.R. § 4.85, these findings equate to Level II 
hearing loss in the right ear, and Level II hearing loss in 
the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.

In addressing the veteran's and his representative's various 
contentions, the Board initially notes that the regulations 
require that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2004).  The veteran has submitted private 
audiological hearing test reports that do not state that 
these criteria were used.  In addition, these reports contain 
audiometric data in graphical format, which the Board cannot 
interpret.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

In an August 2003 letter, the veteran's private physician 
states that the veteran has a good speech reception threshold 
of 20 on the right and 25 on the left, however, as discussed 
above, that test is not among the criteria VA uses to 
establish hearing impairment.  The physician also stated that 
the veteran had good discrimination scores in the 80 percent, 
however he did not indicate the standards or criteria 
utilized to determine the speech discrimination scores, thus 
these scores are of no value to the Board.  The physician 
reported that the veteran had a combined disability of 18 
percent and that the 0 disability rating was inappropriate 
for the veteran's amount of bilateral hearing loss.  However, 
the physician did not base his opinion on the VA Schedule for 
Rating Disabilities and the criteria contained in the 
Schedule for Rating Disabilities are what the Board must 
apply under the law.  The February 2004 VA examination is the 
most current evaluation of record.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings," as enunciated by the Court 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for bilateral hearing loss, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating. Therefore, there 
is no basis for staged rating in the present case.

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, as discussed in detail 
above, disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, supra.  Here, such mechanical 
application of the rating schedule results in no more than a 
0 percent evaluation under the criteria of DC 6100.  The 
Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 
noncompensable.  The preponderance of the evidence is against 
the claim for a higher rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial evaluation for bilateral hearing loss is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


